Title: To James Madison from Robert W. Fox, 8 August 1801 (Abstract)
From: Fox, Robert W.
To: Madison, James


8 August 1801, Falmouth. Reports that many ships have stopped at Falmouth on the way to ports in England, Hamburg, Holland, and France without their crews’ being molested. States that grain and flour prices have greatly decreased; expects decline to continue. American shipping continues to be preferred to that of all other neutrals even at higher freights. In 13 Aug. postscript gives prices of flour and wheat.
 

   RC (DNA: RG 59, CD, Falmouth, vol. 1). 2 pp.; in a clerk’s hand, except for Fox’s signature and postscript.


   A full transcription of this document has been added to the digital edition.
